282 S.W.3d 386 (2009)
John WORRALL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91415.
Missouri Court of Appeals, Eastern District, Division Four.
March 17, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 16, 2009.
Application for Transfer Denied May 26, 2009.
Edward Thompson, St. Louis, MO, for appellant.
Shaun Mackelprang, Richard Starnes, Co-Counsel, Jefferson City, for respondent.
Before NANNETTE A. BAKER, C.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.
Prior report: 220 S.W.3d 346.

ORDER
PER CURIAM.
Movant John Worrall appeals from the motion court's judgment denying, without a hearing, his Rule 29.15 motion for post conviction relief. We have reviewed the briefs of the parties and the record on appeal, and we conclude that the trial court did not clearly err. Rule 29.15(k). No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties for their use only, setting *387 forth the reasons for this order. We affirm pursuant to Rule 84.16(b).